Case: 18-01096 Doc: 65 Filed: 03/26/19 Page: 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT F l L E D
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

 

ln re: ALEXANDER LOUIS BEDNAR, Case Number: 15- ll9lo2nll§(yAR 2b A ll 21
Chapter 7 .L q § ~ ~ .ER
Debtor. ;::J "§`j§ ZU€.» §§
C=EFU?"¢’ \\\\\ ga
Alexander L. Bednar Adv. Proc. No: 18-1096
Plaintiff
v

Franklin American Mortgage Company
Federal National Mortgage Association

Oklahoma County Sheriff
Defendants
And
Alexander Bednar
v.
RCB Bank

MOTION TO SEAL EXHIBIT 1 TO DEBTOR’S REQUEST FOR STAY

Appellant Alexander L. Bednar, Debtor in this case, upon authority
granted to him by the Bankruptcy Appellate Panel of the Tenth Circuit, has
requested an Order from this Court to stay the actions of the defendants, accused
of ongoing violations of bankruptcy law and state law. Pursuant to that request,
Mr. Bednar asks this Court for an Order sealing Exhibit l to the request for stay
filed in the past Week, seeking a Stay against Defendants pending the appeal.

ln support, Debtor/Plaintiff Mr. Bednar states:

l. RCB, through Scott Kirtley, signed a clause in the Bankruptcy Settlement

Agreement that its confidentiality Was a material term between the parties.

2. The Settlement Agreement referred to is the agreement reached in
mediation ordered by the Court in adversarial proceeding 15-1248 (RCB

v. Alexander Bednar).

3. Neither Plaintiff nor RCB should be placed at risk of violating the terms,

or be subjected to litigation that does not keep the settlement confidential

Case: 18-01096 Doc: 65 Filed: 03/26/19 Page: 2 of 5

per its own terms, while the Appellate Court considers whether or not the
dismissal ofthis adversarial proceeding should be overturned.

4. Mr. Scott Kirtley previously signed an agreed Order to Seal the
confidential Settlement agreement in October of 2018, in adversarial
proceeding 15-1248. See attached Exhibit l.

5. As of the filing of this Motion, undersigned has sent out communications
to Mr. Kirtley, as well as the other attorneys in this case, as to whether or
not they object to sealing the confidential settlement

6. No response has yet to be provided by those attorneys

7. No trial is set, and no scheduling order has been entered. ln fact the
merits ofthe entire case is currently being reviewed by the Bankruptcy
Appellate Panel for the Tenth Circuit. As such, there is absolutely no
prejudice to any party in keeping confidential the agreement Mr. Kirtley

signed on behalf of RCB and to seal it at this time.
WHEREFORE, Debtor/Plaintiff requests that this Court issue an Order

sealing the confidential settlement agreement signed by Mr. Kirtley and Mr.

Bednar, designated as Exhibit l to Plaintiff’s request for Stay.

Respe tfully submitted,

 

Ale\X*a'I{der Bednar

15721 Via Bella

Edmond, OK 73013

405 420 9030

Representing Plaintiff (self) / Appellant

Case: 18-01096 Doc: 65 Filed: 03/26/19 Page: 3 of 5

NOTICE AND OPPORTUNITY FOR HEARING

YoUR RIGHTS MAY BE AFFECTED. YoU sHoULD READ THIS DoCUMENT
CAREFULLY AND CoNsULT YoUR ATToRNEY ABoUT YoUR RIGHTS AND THE
EFFECT oF THIs DoCUMENT. IF YoU Do NoT wANT THE COURT To GRANT
THE REQUESTED RELIEF, oR YoU wIsH To HAvE YoUR vIEws CoNsIDERED,
YoU MUsT FILE A wRITTEN REsPoNsE oR oBJECTIoN To THE REQUESTED
RELIEF wITH THE CLERK oF THE UNITED STATES BANKRUPTCY COURT FoR
THE WESTERN DISTRICT oF OKLAHoMA, 215 DEAN A. MCGEE AVENUE,
OKLAHOMA CITY, OK 73102, No LATER THAN 14 DAYs FRoM THE DATE oF
FILING oF THIs REQUEST FoR RELIEF, UNLEss oRDERED sooNER BY
sEPARATE oRDER. YoU sHoULD ALso sERvE A FILE-sTAMPED CoPY oF
YoUR REsPoNsE oR oBJECTIoN oN THE UNDERSIGNED MovANT (AND
oTHERs wHo ARE REQUIRED To BE sERvED) AND FILE A CERTIFICATE oF
sEvaCE wITH THE CoURT. IF No REsPoNsE oR oBJECTloN rs TIMELY
FILED, THE COURT MAY GRANT THE REQUESTED RELIEF wITHoUT A
HEARING oR FURTHER NoTICE.

THE 14 DAY PERIoD DESCRIBED ABoVE INCLUDES THE THREE (3) DAYs
ALLowED FoR MAILING PRoVIDED FoR IN BANKRUPTCY RULE 9006 (F).

CERTIFICATE OF SERVICE

Undersigned certifies that on this date the foregoing document was
served, on the following:

Oklahoma County District Attorney Don Timberlake

c/0 Rod Heggy PO Box 18486

320 Robert S Kerr Oklahoma City, OK 73154-0486
County Building, 5"‘ Floor Attorney for Franklin American
Oklahoma City OK 73102 and Fannie Mae

Attorney for Oklahoma County Sheriff

Scott Kirtley, Esq RCB Bank
Riggs Abney Law Firm 300 W. Patti Page
502 W. 6th Street Claremore, OK 74017

Tulsa, OK 74119-1010

/s

Ale\xznder Bednar / Debtor
1572] Via Bella

Edmond, OK 730]3

405 420 9030

bednarconsult@gmail.com

Case: 18-01096 Doc: 65 Filed: 03/26/19 Page: 4 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE )
Alexander Louis Bednar, § Case No. 15-11916-'1"RC
) Chapter 7
Debtor. )
RCB Bank, )
Plajntiff, §
v. § Adv. Pro. No. 15-1248
Alexa.nder Bednar, §
Defendant. §

AMQ_R_IM
This Court, upon review of the signatures belo\v, finds that Exhibit 7 to the Motion to Re-
Open Adversarial Proceedjng to Enforce Settlement Agreement filed October 26, 2018 shall be
sealed.
AND IT IS SO ORDERED.

Dated this _ day lercl‘ober, 2078.

 

UNITED STATES BANKRUPTCY jUDGE
TOM R. CORNISH

[;z'gnatures on nexl‘pagq/ W% B/ 7'“
-/___-_`

CaSe: 18-01096 DOCZ 65

Approved as to Form:

 

Alexander Bednar

15721 Via Bella

Edmond, Oklahoma 73103
405-420-9030

bednarconsults”c:jz;)xnail.com
Debtor

RIGGS ABNEY NEAL TURPEN
ORBISON & LEWIS

za.v/>//<~Fé¢

scott P. Kaaey,’oBA #11 88
502 W. 6‘h Street ’
Tulsa, Oklahoma 74119

(918) 587-3161

(918) 587_9703 (fax)

skjrtley@riggsabney.com

Am)mey.rfor RCB Bank

Filed: 03/26/19

Page: 5 of 5

